DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on June 17, 2022. 
Claims 1-15 and 18-20 have been amended. No claims have been cancelled. Claims 1-20 are pending and addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desimone (WO 2017/062752), hereinafter Desimone.

Regarding claim 1, Desimone teaches a method for applying ablation therapy to a target tissue region 2within a patient, the method comprising: 3navigating a catheter to a target tissue region within the patient (p. 4, lines 4-11), the catheter including an 4elongate body (Fig. 7) having a proximal portion and a distal portion and a balloon structure 5positioned at the distal portion of the elongate body (Fig. 5: balloon 510), the balloon structure comprising a 6porous region that is permeable to a calcium-ion-containing solution that comprises one 7or more calcium salts (Fig. 5: balloon 510; p. 14, lines 23-31), and a nonporous region (p. 14, lines 23-31- which states the balloon 510 can be partly made from porous material, meaning there would be a region of nonporous material); 
8anchoring the nonporous region of the balloon structure at the target tissue region (Fig. 7);
9positioning the porous region of the balloon structure adjacent the target tissue region; 10delivering energy to the target tissue region (Fig. 7 – please note that the embodiment of balloon 610 is analogous to the embodiment of balloon 510, p. 15, lines 12-13); and 
11eluting a calcium-ion-containing solution from the balloon structure before, during, 12and/or after delivering the energy to the target tissue region (p. 12, lines 24-34; p. 14, lines 24-32).

Regarding claim 2, Desimone teaches eluting the calcium-ion-containing solution during delivery of the energy to the target tissue region (p. 13, lines 9-13).

Regarding claim 7, Desimone teaches wherein eluting a calcium-ion containing solution comprises eluting a calcium-ion-containing solution comprising one or more calcium salts selected from calcium halide salts, calcium salts of organic acids, calcium phosphate, and combinations thereof (p. 12, lines 30-34).

Regarding claim 8, Desimone teaches wherein eluting a calcium-ion containing solution comprises eluting a calcium-ion-containing solution comprising calcium chloride (p. 12, lines 30-34).

Claim(s) 9, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasset (US 2007/0032787), hereinafter Hasset.

Regarding claim 9, Hasset teaches an apparatus comprising: 2an electroporation catheter comprising: 3an elongate body having a proximal end and a distal end (Fig. 5: catheter 12; [0056]); and 4
 
a balloon structure positioned at the distal end of the elongate body (Figs. 5-6: balloon 20; [0060]) and 5defining an interior chamber therein (Fig. 6), the balloon structure comprising a porous 6region that is permeable to a calcium-ion-containing solution that comprises one or more 7calcium salts (Fig. 6: balloon openings 28; [0065]-[0066]), and a nonporous region (Fig. 6 – the distal-most end and proximal-most end of balloon 20 do not contains openings); and 8
9wherein the nonporous region of the balloon structure is configured to anchor the balloon structure at a target tissue region and the 11porous region is configured to be positioned adjacent the target tissue region (Figs. 2-2A).

Regarding claim 14, Hasset teaches wherein the balloon structure comprises a first portion comprising the porous region and the nonporous region, and a second portion that is substantially impermeable to the calcium-ion-containing solution (Fig. 6).

Regarding claim 15, Hasset teaches wherein the first portion forms a first chamber, and the second portion forms a second chamber (Fig. 6: outer balloon 20, second balloon 22).

Regarding claim 16, Hasset teaches wherein the porous region is in a form of a porous band (Fig. 6).

Regarding claim 18, Hasset teaches wherein the elongate body comprises a lumen in fluid communication with the interior chamber that is configured to supply calcium-ion-containing solution to the interior chamber such that the calcium-ion-containing solution permeates through the porous region of the balloon structure (Fig. 6: media introduction openings 26; [0058]).

Regarding claim 19, Hasset teaches wherein an electrode is positioned within the porous region of the balloon structure (Fig. 6: electrodes 30; [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Desimone in view of another embodiment of Desimone. 
Regarding claim 3, Desimone teaches, in another embodiment, the method of claim 1, comprising eluting the calcium-ion-containing solution after delivery of the energy to the target tissue region (p. 14, lines 9-13). 
Desimone is considered analogous to the claimed invention because it discloses an electroporation device with a balloon located at the distal end. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of using said device to elute a solution after delivery of the energy. Such a modification would yield predictable results, namely, for the electroporation device to deliver energy to the target tissue with or without the solution present. Also, in re Burhans teaches the order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Therefore, the modification would have been obvious to one having ordinary skill in the art since the result of eluting the solution before, during, and/or after the delivery of energy yields the predictable result of treating the target tissue with energy during an electroporation procedure.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desimone in view of Goshayeshgar (US 2017/0266419 A1), hereinafter Goshayeshgar.
Regarding claim 4, Desimone teaches eluting the calcium-ion-containing solution after delivery of the energy to the target tissue region, but fails to teach eluting a solution containing a Group lA metal halide salt from the balloon structure before and/or during delivery of the energy to the target tissue region.
However, Goshayeshgar teaches wherein a solution containing a Group 1A metal halide salt is eluted from the balloon structure before and/or during delivery of the energy to the target tissue region (para [0007], [0057]-[0058]).
Goshayeshgar is considered analogous to the claimed invention because it discloses a balloon catheter for delivering a fluid. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Desimone to include a solution containing a Group 1A metal halide salt eluted from the balloon structure by replacing the solution of Desimone with the solution of Goshayeshgar. Such a modification would yield predictable results, namely, to elute a solution from a balloon structure during a procedure in order to treat a target area within a patient’s body.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Desimone.
Regarding claims 5 and 6, Desimone teaches a calcium-ion-containing solution that may be eluted from the balloon structure, but fails to explicitly teach wherein the concentration of calcium ions in the solution eluted is at least 250nM or ranges from 250nM to 500mM. 
However, Desimone discloses the conductive liquid (400) may include solutions of varying calcium ion concentrations (p. 12, lines 30-34). MPEP 2143 E states a claim would have been obvious if one of ordinary skill in the art pursued a known option within his or her technical grasp and it leads to anticipated success. Therefore, it would have been “obvious to try” by one of ordinary skill in the art since there is reasonable prediction of success in eluting a calcium-ion-containing solutions of calcium ion concentrations between 250nM and 500mM from an electroporation device to ablate a target tissue region. This would yield the predictable result of ablating a target area of tissue within a patient by utilizing a method of electroporation with a calcium-ion-containing solution. 

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasset in view of Desimone. 
Regarding claim 10, Hasset teaches the device of claim 9, which may elute a fluid, but fails to teach wherein the fluid is a calcium-ion-containing solution.
However, Desimone teaches further comprising one or more first containers containing (i) the calcium-ion-containing solution or (ii) the one or more calcium salts in dry form, which produces the calcium-ion-containing solution upon mixing with a liquid carrier.
Hasset and Desimone are considered analogous to the claimed invention because they both disclose electroporation devices comprising porous balloons. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Hasset to include a calcium-ion-containing solution in a container, such as taught by Desimone. Such a modification is simple the substitution of one known fluid used when treating tissue for another known fluid used when treating tissue and would yield predictable results. Although Hasset does not explicitly show a container in its figures, there must be some container or other fluid source which holds fluid connected to the proximal end (Fig. 5: end 16) and lumen of the device in order for the elution of fluid during treatment. 

Regarding claims 11, Desimone further teaches wherein a concentration of calcium ions in the calcium-ion-containing solution is at least 250nM (p. 12, lines 30-34).

Regarding claim 12, Desimone further teaches wherein the one or more calcium salts are selected from calcium halide salts, calcium salts of organic acids, calcium phosphate, and combinations thereof (p. 12, lines 30-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasset in view of Sahatjian (US 6629947 B1), hereinafter Sahatjian.
Regarding claim 13, Hasset teaches the apparatus of claim 9, but fails to explicitly teach a first container to contain one of more calcium salts in dry form and a second container to contain the liquid carrier. 
	However, Sahatjian teaches comprising (a) one or more first containers containing one or more calcium salts in dry form, which produces the calcium-ion-containing solution upon mixing with a liquid carrier, and (b) one or more second containers containing a liquid carrier. (Fig. 2: first barrel 22, second barrel 24, cannula 40; col 2, lines 21-34; col. 3, line 48-col. 5, line 8). 
	Sahatjian is considered analogous to the claimed invention because it discloses a system for containing two substances separately before they are ejected to be mixed within a lumen of an electrosurgical device. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Hasset to include a first container and a second container to separate the calcium salts and the liquid carrier. The proximal end (16) of Hasset can readily connect to any container which may act as the fluid source. Such a modification is simply a substitution of one container for another container and would yield predictable results, namely, to hold the desired solution or substance until an operator is ready to treat a target area within a patient. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasset in view of Stamberg (US 2014/0163601), hereinafter Stamberg.
Regarding claim 17, Hasset teaches the balloon structure of claim 9, but fails to teach wherein the balloon structure comprises an electrospun balloon.
	However, Stamberg teaches wherein the balloon structure comprises an electrospun balloon (Fig. 1: e-spun polymeric member 14; para [0012], [0040]-[0041]).
Stamberg is considered analogous to the claimed invention because is discloses a medical device comprising a porous balloon configured for delivering an agent to a target zone within a patient. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Hasset to include an electrospun balloon, such as by replacing the balloon of Hasset with the porous electrospun balloon (14) taught by Stamberg. Such a modification is simply a substitution of one porous balloon structure for another porous balloon structure and would yield predictable results, namely, to elute a solution from the balloon structure in order to treat a target area within a patient’s body. 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hasset in view of Desimone, further in view of Sahatjian.
Regarding claim 20, Hasset teaches an apparatus comprising: an electroporation catheter comprising an elongate body having a proximal end and a distal end (Fig. 5: catheter 12; [0056]), and a balloon structure positioned at the distal end of the elongate body (Figs. 5-6: balloon 20; [0060]), wherein the electroporation catheter is configured to be navigated to a target tissue region within patient such that the balloon is positioned adjacent to the target tissue region, wherein the electroporation catheter is configured to deliver energy to the target tissue region and wherein the electroporation catheter is configured to elute a calcium-ion-containing solution from the balloon structure ([0064], [0074]); and 
wherein the balloon structure comprises a nonporous region configured to anchor the elongate body at a tissue region, and a porous region configured to be positioned adjacent the wall of a body lumen, the porous region being permeable to the calcium-ion containing solution (Figs. 2-2A and 6).
Hasset fails to explicitly teach a calcium-ion-containing solution for eluting from the balloon structure. 
However, Desimone, in an analogous balloon electroporation device, teaches a calcium-ion-containing solution for eluting from the balloon structure (p. 12, lines 24-34; p. 14, lines 24-32). 
Hasset also fails to teach one or more first containers containing (i) the calcium-ion-containing solution or (ii) the one or more calcium salts in dry form, which produces the calcium-ion-containing solution upon mixing with a liquid carrier.
However, Sahatjian, in an analogous device for delivering flowable substances, teaches one or more first containers containing (i) the calcium-ion-containing solution or (ii) the one or more calcium salts in dry form, which produces the calcium-ion-containing solution upon mixing with a liquid carrier (Fig. 2: first barrel 22, second barrel 24, cannula 40; col 2, lines 21-34; col. 3, line 48-col. 5, line 8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Hasset to include containers which separate dry elements from liquid elements of a calcium-ion-containing solution, such as taught by Desimone and Sahatjian. Regarding the eluted solution, such a modification is simply the substitution of one known fluid used during electroporation for another known fluid used during electroporation and would yield the predictable result of effectively treating target tissue. Regarding, the first and second containers, since the proximal end (16) of Hasset can readily connect to any container which may act as a fluid source, such a modification is simply a substitution of one container for another container and would yield predictable results, namely, to hold the desired solution or substance until an operator is ready to treat a target area within a patient

Response to Arguments
Applicant’s arguments, filed June 17, 2022, with respect to claim 17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 17 has been withdrawn. 
Applicant’s arguments, filed June 17, 2022, with respect to claims 11-12 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of claims 11-12 has been withdrawn. 
Applicant's arguments filed June 17, 2022 with respect to claim 1 and claims 7-8, which depend on claim 1, have been fully considered, but they are not persuasive. Regarding applicant’s argument that “Desimone does not show or suggest anchoring the nonporous region of the balloon structure at a target tissue region,” Examiner respectfully disagrees. The claim as currently amended does not define a structure or mechanism for anchoring said balloon structure. Therefore, Examiner has interpreted “anchoring” as any means for fixing or keeping the treatment end in contact with or near to the target tissue, which can be seen in Figs. 4, 7, and 9 of Desimone. The balloon structures of Desimone inflate in order to press against the walls of the organ and be positioned adjacent to the target tissue for treatment. 

Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, claims 1-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hegde (US 2002/0188289 A1), hereinafter Hegde, teaches an ablation device comprising an expandable balloon electrode body with a plurality of holes for eluting electrically conductive fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/M.N.D./Examiner, Art Unit 3794